11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Deborah Bowen,                                * From the 32nd District Court
                                                of Fisher County,
                                                Trial Court No. 3313-C

Vs. No. 11-20-00220-CV                        * August 4, 2022

The State of Texas and Dana White,            * Opinion by Bailey, C.J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Deborah Bowen.